Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Miller on 04/15/2021.

The application has been amended as follows: 

Please amend claim 8 to the following:
	8. An NMR measurement apparatus comprising:
a sample container for containing a sample that includes a liquid and a solid, the sample container being placed in a static magnetic field;
measurement means for irradiating the sample with an RF wave and detecting an NMR signal coming from the sample;
transmission and reception means for supplying a transmission signal to the measurement means and processing a reception signal output from the measurement means; and

wherein the pulse sequence includes a first subsequence and a second subsequence,
wherein the first subsequence is a subsequence for performing NMR measurement of nuclei A such that magnetization of nuclei B remains when the second subsequence starts and comprises performing of one of solution-state NMR measurement and solid-state NMR measurement on the sample,
wherein the second subsequence is a subsequence for performing NMR measurement of nuclei C by using the magnetization that remains in the nuclei B and comprises performing the other of the solution-state NMR measurement and the solid-state NMR measurement on the sample,
wherein the second subsequence is either performed subsequent to the first subsequence without magnetization recovery waiting time after the first subsequence, or performed concurrently with the first subsequence, and
wherein an observation process for intermittently observing a chemical reaction process or a crystallization process is repeatedly performed, the observation process comprises providing a magnetization recovery waiting time prior to performing the first subsequence, and
wherein the NMR measurement of nuclei A is obtained at regular time intervals by repetition of the first subsequence and the NMR measurement of nuclei C is obtained at the same regular time intervals by repetition of the second subsequence.

Response to Arguments
Applicant’s arguments, see page 7-9 of applicant arguments/remarks, filed 03/26/2021, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn.  Please see below for full details.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, the closest prior art is considered NPL 1 (Hughes “New in situ solid-state NMR techniques for probing the evolution of crystallization processes: pre-nucleation, nucleation and growth”) and NPL 2 (Hughes ““CLASSIC NMR”: An In-Situ NMR Strategy for Mapping the Time Evolution of Crystallization Processes by Combined Liquid-State and Solid-State Measurements”).
	NPL 1 and NPL 2 both teach the same “CLASSIC NMR” pulse sequences [NPL 1 – See Fig. 4; NPL 2 – See Fig. 1]. NPL 2 teaches that The time to record each spectrum was 38.4 mins for 13C CPMAS (solid-state pulse sequence segment) and 6.4 mins for 13C direct-excitation (solution-state pulse sequence segment). Therefore, NPL 1 and NPL 2 are silent in teaching the claimed limitation of “wherein solution-state spectra are obtained at regular time intervals by repetition of the solution-state NMR measurements and solid-state spectra are obtained at the same regular time intervals by repetition of the solid-state NMR measurements”, which 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.